DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulyalkar (US2011/0058016).

Regarding claim 1, the claim is a method of the apparatus claim 12. Therefore, claim 1 is analyzed and rejected as claim 12.

Regarding claim 3, the claim is a method of the apparatus claim 14. Therefore, claim 3 is analyzed and rejected as claim 14.

Regarding claim 5, the claim is a method of the apparatus claim 16. Therefore, claim 5 is analyzed and rejected as claim 16.



Regarding claim 7, the claim is a method of the apparatus claim 18. Therefore, claim 7 is analyzed and rejected as claim 18.

Regarding claim 12,  Hulyalkar discloses an image capture and processing system, comprising: 
at least a first camera for capturing images at a first frame rate ([0018; 0027]: See left or right field or frame captured by a 3D digital camera); and a content delivery system (Fig. 1: 100) including: 
a memory (Fig. 1: CPU 102); and 
a processor coupled to said memory (Fig. 1: CPU 102 connects to Memory 108), the processor being configured to control the content delivery system to: 
perform interpolation on captured frames to generate interpolated frame data to support a second frame rate which is higher than said first frame rate (Fig. 1: See interpolated field or frame 352, 356; [0023]: FRUC converts 24/48 fps to 60,120 or 240 Hz or fps); and 
communicate captured frame data and interpolated frame data to at least one playback device ([0024]: See 60/120/240HZ signals to Display 2D/3D 112).  



Regarding claim 16,  Hulyalkar discloses the image capture and processing system of claim 12, wherein the processor controls the content delivery system, as part of communicating captured frame data to: communicate captured frames at a first data rate which corresponds to an image capture rate ([0029]: Decoder 104 may receive captured images at same or different frame rate; See 24/48 fps signal to Decoder 104).  

Regarding claim 17,  Hulyalkar discloses the image capture and processing system of claim 16, wherein the combination of captured frame data and interpolated frame data correspond to a second frame rate to be used by the playback device for displaying images ([0032-0035]: Single stream of video 305 in Fig. 3 may be stored or sent to display 112; See also combined side by side fields steps 516 and display up converter step 518 in Fig. 5).  

Regarding claim 18,  Hulyalkar discloses the image capture and processing system of claim 17 wherein said second frame rate is a stereoscopic frame rate at which left and right eye images are displayed to a user of the playback device to support a 3D viewing experience ([0041-0042]).  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hulyalkar in view of Siercks (US2017/0067739). 

Regarding claim 2, the claim is a method of the apparatus claim 13. Therefore, claim 2 is analyzed and rejected as claim 13.

Regarding claim 4, the claim is a method of the apparatus claim 15. Therefore, claim 4 is analyzed and rejected as claim 15.

Regarding claim 13,  Hulyalkar discloses the image capture and processing system of claim 12, where said first frame rate is a highest frame rate supported by a 
However, Hylyalkar fails to teach: “while said camera is operating at maximum image capture resolution”.  
In an analogous of art, Siercks teaches that a low-resolution-high-frame-rate mode is provided for high-frequency capturing of images and  a high-resolution-low-frame-rate mode is provided for high-resolution capturing of images ([0200-0209]). In light of the teaching from Siercks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture images at highest frame rate corresponding to maximum resolution supported by the camera operation. The modification thus allow a camera to capture a low-resolution-high-frame-rate mode and a high-resolution-low-frame-rate mode (Siercks: [0200-0209]).

Regarding claim 15,  Hulyalkar discloses the image capture and processing system of claim 14, wherein the first camera supports a higher frame rate which is higher than said first frame rate ([0029]: images from one camera may be captured at higher frame rate or 48 fps than the other).
However, Hylyalkar fails to teach: “when capturing images at a lower resolution”.  
In an analogous of art, Siercks teaches that a low-resolution-high-frame-rate mode is provided for high-frequency capturing of images and  a high-resolution-low-frame-rate mode is provided for high-resolution capturing of images ([0200-0209]). In light of the teaching from Siercks, it would have been obvious to one of ordinary skill .
Allowable Subject Matter

Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 8 and 19, the prior art of Song (US2017/0133054) discloses a segment determination comprising parsing the video file to identify transition frames within the video file, the segment comprising video frames of the video file existing between a pair of identified transition frames. The prior art of Kennberg (US2013/0177294) discloses a video segment that may include a first portion that has a first frame rate that is followed by a second portion that has a second frame rate that is different than the first frame rate. Frame rate may be varied across some video segments responsive to or to account for relative motion of a subject captured by the camera view of the video segment. For example, frame rate may be increased for portions of the video segment where the subject is moving at a higher speed. The prior art of Shinozaki (US2018/0307937) and Siercks disclose camera to : ”perform motion analysis on blocks of captured frames to detect motion and identify moving segments; select, for at least a first segment, a frame rate based on an amount of motion of the first segment from a current captured frame and one or more other captured frames; and wherein performing interpolation to generate interpolated frame data includes interpolating segments between captured frames to generated interpolated frame information”.

Regarding dependent claims 9-11, the claims are objected as being depending upon the objected claim 8, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/26/2021